


Exhibit 10.1


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (this “AGREEMENT”) is made and
entered into on June 29, 2011 (the “EFFECTIVE DATE”) by and between Allan D.
Keel (“EXECUTIVE”) and Crimson Exploration Inc. (the “COMPANY”).


WHEREAS, the Company’s predecessor, GulfWest Energy Inc., a Texas corporation,
and Executive entered into an Employment Agreement (the “EMPLOYMENT AGREEMENT”)
on the Effective Date in connection with Executive’s employment with the Company
as President and Chief Executive Officer, whereby the Company agreed to employ
Executive and Executive accepted such employment upon the terms and conditions
set forth in the Employment Agreement; and


WHEREAS, each party desires to amend and restate in its entirety the Employment
Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein:


ARTICLE 1


EMPLOYMENT; RESPONSIBILITIES; COMPENSATION


Section 1.1 EMPLOYMENT.  Subject to ARTICLE 3, the Company hereby agrees to
employ Executive and Executive hereby agrees to be employed by the Company, in
accordance with this Agreement, for the period commencing as of the Effective
Date and ending on the third anniversary of the Effective Date (“INITIAL TERM”);
PROVIDED, HOWEVER, that beginning on the day immediately preceding the third
anniversary of the Effective Date of this Agreement and on the day immediately
preceding each anniversary of this Agreement thereafter, the Initial Term shall
automatically be extended two additional years unless either party gives written
notice to the other party between 90 and 120 days prior to the next anniversary
of this Agreement that it or he, as applicable, does not wish to extend this
Agreement. Executive’s continued employment after the expiration of the Initial
Term shall be in accordance with and governed by this Agreement, unless modified
by the parties to this Agreement in writing.


Section 1.2 RESPONSIBILITIES; LOYALTY.


(a) Subject to the terms of this Agreement, Executive is employed in the
position of President and Chief Executive Officer, and shall perform the
functions and responsibilities of that position.  Additional or different duties
may be assigned by the Company.  Executive’s position, job descriptions, duties
and responsibilities may be modified from time to time in the sole discretion of
the Company.

 
 
Page 1

--------------------------------------------------------------------------------

 

(b) Executive shall devote the whole of Executive’s professional time, attention
and energies to the performance of Executive’s work responsibilities and shall
not, either directly or indirectly, alone or in partnership, consult with,
advise, work for or have any interest in any other similar business or pursuit
during Executive’s employment under this Agreement.  During the term of
Executive’s employment with the Company, it shall not be a violation of this
Agreement for Executive to (i) serve on corporate, civic or charitable boards or
committees; (ii) deliver lectures or fulfill speaking engagements; and (iii)
subject to SECTION 2.3, manage personal investments, in each case, so long as
such activities do not materially interfere with the performance of Executive’s
responsibilities as an Executive of the Company in accordance with this
Agreement.  Executive further agrees to comply with all policies of the Company
in effect from time to time, and to comply with all laws, rules and regulations,
including those applicable to the Company


Section 1.3 COMPENSATION.  As consideration for the services and covenants
described in this Agreement, the Company agrees to compensate Executive in the
following manner:


(a) The Company will pay Executive a base salary of $450,000 per year (“BASE
SALARY”), as may be increased from time to time by action of the Board of
Directors of the Company (the “BOARD”) or the Compensation Committee of the
Board.


(b) Executive shall be entitled to employment benefits including holidays,
leaves of absence, health insurance, dental insurance, 401(k) plan
participation, etc., if any, available to employees of the Company generally, in
accordance with any policies, procedures or benefit plans adopted by the Company
from time to time during the existence of this Agreement.  In addition,
Executive shall be entitled to vacation in accordance with the Company’s
vacation policy as adopted from time to time.  Executive’s rights or those of
Executive’s dependents under any such benefits policies or plans shall be
governed solely by the terms of such policies or plans.  The Company reserves to
itself, or its designated administrators, exclusive authority and discretion to
determine all issues of eligibility, interpretation and administration of each
such benefit plan or policy.  The Company’s employment benefits, and policies
related thereto, are subject to termination, modification or limitation at the
Company’s sole discretion.


(c) Executive shall participate in the Company’s Annual Cash Incentive Bonus
Plan (or successor plan), for each calendar year in which Executive is employed
by the Company hereunder, with Minimum, Target and Maximum Award levels of no
less than 50%, 85% and 120%, respectively, of Base Salary, contingent upon
attainment of annual personal and corporate goals established at the beginning
of each plan year for all employees by the Board or a duly authorized committee
thereof in its sole discretion (“ANNUAL CASH INCENTIVE BONUS”) in accordance
with the terms of the Annual Cash Incentive Bonus Plan (or successor plan).


(d) Executive shall participate in the Company’s Annual Long-Term Incentive
Equity Plan (or successor plan) for each calendar year in which Executive is
employed by the Company hereunder, with Minimum, Target and Maximum Award levels
of no less

 
 
Page 2

--------------------------------------------------------------------------------

 



than 75%, 225% and 450%, respectively, of Base Salary, 50% of which will be
payable with respect to a performance period in shares of the Company’s common
stock, par value $0.001 per share (the “COMMON STOCK”), pursuant to a Restricted
Stock Award Agreement (substantially in the form of Exhibit 10.22 to the
Company’s Annual Report on Form 10-K for the year ended December 31, 2007) and
50% of which will be payable with respect to a performance period in options to
purchase Common Stock pursuant to a Stock Option Agreement (substantially in the
form of Exhibit 10.6 to the Company’s Annual Report on Form 10-K for the year
ended December 31, 2007), contingent upon attainment of annual personal and
corporate goals established at the beginning of each plan year for all employees
by the Board or a duly authorized committee thereof in its sole discretion
(“ANNUAL LONG-TERM INCENTIVE EQUITY PLAN”) in accordance with the terms of the
Annual Long-Term Incentive Equity Plan (or successor plan).


(e) Payment of all compensation to Executive shall be made in accordance with
the terms of this Agreement, applicable state or federal law, and applicable
Company policies in effect from time to time, including normal payroll
practices, and shall be subject to all applicable withholdings and taxes.


Section 1.4 BUSINESS EXPENSES.  The Company shall reimburse Executive for all
business expenses that are reasonable and necessary and incurred by Executive
while performing his duties under this Agreement, upon presentation of expense
statements, receipts and/or vouchers or such other information and documentation
as the Company may reasonably require.  Executive will be subject to the same
business expense policy applicable to other Company employees generally.


ARTICLE 2


CONFIDENTIAL INFORMATION; POST-EMPLOYMENT
OBLIGATIONS; COMPANY PROPERTY


Section 2.1 COMPANY PROPERTY.  All written materials, records, data and other
documents prepared or possessed by Executive during Executive’s employment by
the Company are the Company’s property.  All information, ideas, concepts,
improvements, discoveries and inventions that are conceived, made, developed or
acquired by Executive individually or in conjunction with others during
Executive’s employment (whether during business hours and whether on Company’s
premises or otherwise) that relate to Company business, products or services are
the Company’s sole and exclusive property.  All memoranda, notes, records,
files, correspondence, drawings, manuals, models, specifications, computer
programs, maps and all other documents, data or materials of any type embodying
such information, ideas, concepts, improvements, discoveries and inventions are
Company property.  At the termination of Executive’s employment with the Company
for any reason, Executive shall return all of the Company’s documents, data or
other Company property to the Company.


Section 2.2 CONFIDENTIAL INFORMATION; NON-DISCLOSURE.

 
 
Page 3

--------------------------------------------------------------------------------

 



(a) Executive acknowledges that the business of the Company is highly
competitive and that the Company will provide Executive with access to
Confidential Information relating to the business of the Company.  Executive
acknowledges that this Confidential Information constitutes a valuable, special
and unique asset used by the Company in its business to obtain a competitive
advantage over competitors.  Executive further acknowledges that protection of
such Confidential Information against unauthorized disclosure and use is of
critical importance to the Company in maintaining its competitive
position.  Executive agrees that Executive will not, at any time during or after
Executive’s employment with the Company, make any unauthorized disclosure of any
Confidential Information of the Company, or make any use thereof, except in the
carrying out of Executive’s employment responsibilities to the
Company.  Executive also agrees to preserve and protect the confidentiality of
third party Confidential Information to the same extent, and on the same basis,
as the Company’s Confidential Information.


(b) For purposes hereof, “CONFIDENTIAL INFORMATION” includes  business
operations and methods, existing and proposed investments and investment
strategies, seismic, well-log and other geologic and oil and gas operating and
exploratory data, financial performance, compensation arrangements and amounts
(whether relating to the Company or to any of its employees), contractual
relationships, business partners and relationships (including customers and
suppliers), marketing strategies and other confidential information that is
regularly used in the operation, technology and business dealings of the
Company, regardless of the medium in which any of the foregoing information is
contained, so long as such information is actually confidential and proprietary
to the Company.


Section 2.3 NON-COMPETITION OBLIGATIONS.


(a) Executive acknowledges and agrees that as an employee and representative of
the Company, Executive will be responsible for building and maintaining business
relationships and goodwill with current and future operating partners,
investors, partners and prospects on a personal level.  Executive acknowledges
and agrees that this responsibility creates a special relationship of trust and
confidence between the Company, Executive and these persons or
entities.  Executive also acknowledges that this creates a high risk and
opportunity for Executive to misappropriate these relationships and the goodwill
existing between the Company and such persons.  Executive acknowledges and
agrees that it is fair and reasonable for the Company to take steps to protect
itself from the risk of such misappropriation.


(b) Executive acknowledges and agrees that, in exchange for his agreement in
SECTION 2.3(c) below, he will receive substantial, valuable consideration from
the Company upon the execution of this Agreement and during the course of this
Agreement, including, (i) Confidential Information and access to Confidential
Information, (ii) compensation and other benefits and (c) access to the
Company’s prospects.

 
 
Page 4

--------------------------------------------------------------------------------

 



(c) During the Non-Compete Term and provided that the Company has made all
severance payments provided for herein, Executive will not, directly or
indirectly, provide the same or substantially the same services that he provides
to the Company or any of its subsidiaries to any Business Enterprise in the
Market Area (as defined below) without prior written consent, which will not be
unreasonably withheld.  This includes working as an agent, consultant, employee,
officer, director, partner or independent contractor or being a shareholder,
member, joint venturer or equity owner in, any such Business Enterprise;
PROVIDED, HOWEVER, that the foregoing shall not restrict Executive from holding
up to 5% of the voting power or equity of one or more Business Enterprises.


(d) For purposes of hereof:


(i) “BUSINESS ENTERPRISE” means any corporation, partnership, limited liability
company, sole proprietorship, joint venture or other business association or
entity engaged in the business of exploring for, developing, operating or
acquiring oil and gas properties that is in direct competition with the
Company’s operations in the Market Area;


(ii) “MARKET AREA” means any geographic or market area in which the Company is
conducting any material amount of oil and gas exploration and production
activities during the Initial Term, as extended; and


(iii) “NON-COMPETE TERM” means the period from the date of Executive’s
employment to the date ending: (A) on the date of termination if terminated by
the Company for Cause, or (B) in all other cases of termination, at the end of a
period of consecutive months following the date of termination equivalent to 50%
of the number of months for which the Executive is entitled to receive severance
benefits pursuant to SECTION 3.2, assuming (if applicable) Executive will give
notice of his intent to comply with SECTIONS 2.3(c) and SECTION 2.4 pursuant to
SECTION 3.2.


 
Section 2.4 NON-SOLICITATION OF EXECUTIVES.  During the Non-Compete Term,
Executive will not, either directly or indirectly, call on, solicit or induce
any other executive or officer of the Company or its affiliates with whom
Executive had contact, knowledge of, or association with in the course of
employment with the Company to terminate his employment, and will not assist any
other person or entity in such a solicitation; PROVIDED, HOWEVER, that with
respect to soliciting any executive or officer whose employment was terminated
by the Company or its affiliates, or general solicitations for employment not
targeted at current officers or employees of the Company or its subsidiaries or
affiliates, the foregoing restriction shall not apply.

 


Section 2.5 ACKNOWLEDGEMENT.  Executive acknowledges that the Confidential
Information provided to Executive pursuant to this Agreement, and the Company’s
need to protect its goodwill, gives rise to the Company’s interest in these

 
 
Page 5

--------------------------------------------------------------------------------

 



restrictive covenants, and that any limitations as to time, geographic scope and
scope of activity to be restrained defined herein are reasonable and do not
impose a greater restraint than is necessary to protect the goodwill or other
business interest of the Company.  Executive further agrees that if, at some
later date, a court of competent jurisdiction determines that certain covenants
do not meet the criteria set forth in Tex. Bus. & Com. Code § 15.50(2), those
covenants shall be reformed by the court, pursuant to Tex. Bus. & Com. Code
§ 15.51(c), to the least extent necessary to make them enforceable.  Executive
acknowledges and recognizes that the enforcement of any of the provisions in
this Agreement by the Company will not interfere with Executive’s ability to
pursue a proper livelihood.


Section 2.6 EARLY RESOLUTION CONFERENCE.  The parties are entering into this
Agreement with the express understanding that this Agreement is clear and fully
enforceable as written.  If Executive ever decides later to contend that any
restriction on activities imposed by this Agreement no longer is enforceable as
written or does not apply to an activity in which Executive intends to engage,
Executive first will notify the Company in writing and meet with a company
representative at least 14 days before engaging in any activity that foreseeably
could fall within the questioned restriction to discuss resolution of such
claims.


Section 2.7 EQUITABLE OTHER RELIEF.  Executive understands and agrees that, if
Executive breaches provisions of this section of this Agreement, the Company
will suffer immediate and irreparable harm which cannot be accurately calculated
in monetary damages.  Consequently, the Company shall be entitled to immediate
injunctive relief, either by temporary or permanent injunction, to prevent such
violation.  This injunctive relief shall be in addition to any other legal or
equitable relief to which the Company would be entitled.  If a bond is required
to be posted for the Company to secure an injunction or other equitable remedy,
threatened or actual, Executive agrees that the bond need not be more than a
nominal sum.  The Company shall be entitled to recover its attorneys’ fees and
costs from Executive should a court determine that Executive has breached
provisions of this section of this Agreement.  In addition, in the event of an
alleged breach or violation of provisions of this section of this Agreement, the
time periods set forth above will be tolled until such breach or violation has
been cured.


ARTICLE 3


TERMINATION OF EMPLOYMENT


Section 3.1 TERMINATION OF EMPLOYMENT.


(a) Executive’s employment with Company shall be terminated (i) immediately upon
the death of Executive without further action by the Company, (ii) upon
Executive’s Permanent Disability without further action by the Company, (iii) by
the Company for Cause, (iv) by Executive for Good Reason, (v) by the Company
without Cause or by Executive without Good Reason, PROVIDED that the terminating
party must (in the case of clause (v)) give at least 30 days’ advance written
notice of such termination.  For

 
 
Page 6

--------------------------------------------------------------------------------

 



purposes of this ARTICLE 3, “date of termination” means the date of Executive’s
death, the date of Executive’s Permanent Disability, or the date of Executive’s
“separation from service” (as defined in Code Section 409A and Treas. Reg.
§ 1.409A-1(h)) with the Company, as applicable.


(b) For purposes hereof:


(i) “PERMANENT DISABILITY” shall mean either (A) Executive’s inability to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (B) by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, Executive’s receiving income replacement benefits
for a period of not less than three months under an accident and health plan
covering the Company’s employees.  Executive will be deemed permanently disabled
if determined to be totally disabled by the Social Security Administration or if
determined to be disabled in accordance with a disability insurance program that
applies a definition of disability that complies with the requirements of this
paragraph.


(ii) “GOOD REASON” shall mean one or more of the following conditions arising
not more than six months before Executive’s termination date without Executive’s
consent: (A) a material breach by the Company of any provision of this
Agreement; (B) assignment by the Board or a duly authorized committee thereof to
Executive of any duties that materially and adversely alter the nature or status
of Executive’s position, job descriptions, duties, title or responsibilities
from those of a Chief Financial Officer, or eligibility for Company compensation
plans; (C) requirement by the Company for Executive to relocate anywhere other
than the greater Houston, Texas metropolitan area, except for required travel on
Company business to an extent substantially consistent with Executive’s
obligations under this Agreement; (D) a material reduction in Executive’s Base
Salary in effect at the relevant time; or (E) exclusion of the Executive from
eligibility for the Company’s active bonus or benefits plans as described above,
or a material reduction in the Executive’s award levels under those plans as
noted above.  Notwithstanding anything herein to the contrary, Good Reason will
exist only if Executive provides notice to the Company of the existence of the
condition otherwise constituting Good Reason within 90 days of the initial
existence of the condition, and the Company fails to remedy the condition on or
before the 30th day following its receipt of such notice.


(iii) “CAUSE” shall include (A) continued failure by Executive to perform
substantially Executive’s duties and responsibilities (other than a failure
resulting from Permanent Disability) that is materially injurious to the Company
and that remains uncorrected for 10 days after receipt of appropriate written
notice from the Board; (B) reliable, written third-party documentary evidence of

 
 
Page 7

--------------------------------------------------------------------------------

 



engagement in willful, reckless or grossly negligent misconduct that is
materially injurious to Company or any of its affiliates, monetarily or
otherwise; (C) except as provided by (D), the indictment of Executive with a
crime involving moral turpitude or a felony, provided that if the criminal
charge is dismissed with prejudice or if Executive is acquitted at trial or on
appeal, Executive will be deemed to have been terminated without Cause; (D) the
indictment of Executive with an act of criminal fraud, misappropriation or
personal dishonesty, provided that if the criminal charge is subsequently
dismissed with prejudice or the Executive is acquitted at trial or on appeal
then the Executive will be deemed to have been terminated without Cause; or (E)
a material breach by Executive of any provision of this Agreement that is
materially injurious to the Company and that remains uncorrected for 10 days
following written notice of such breach by the Company to Executive identifying
the provision of this Agreement that Company determined has been breached.


(c)   After the expiration of a twelve month period following a Change of
Control pursuant to Sections 3.2(d)(iii) through 3.2(d)(v), Executive will have
thirty days in which to make a one-time election to terminate his employment
with the Company for any reason, and which termination will be considered a
Termination by Executive for Good Reason pursuant to a Change of Control.  If
Executive makes such election, he will be entitled to the benefits contained
herein for a Termination by Executive for Good Reason pursuant to a Change of
Control.


(d) If Executive’s employment is terminated under any of the foregoing
circumstances, all future compensation to which Executive is otherwise entitled
and all future benefits for which Executive is eligible, other than that already
earned but which is unpaid, shall cease and terminate as of the date of
termination, except as specifically provided in this ARTICLE 3.  Any other
payments or benefits by or on behalf of Company are limited to those which may
be payable pursuant to the terms of Company’s Executive benefit plans or
required by any applicable federal, state or local law.


Section 3.2 SEVERANCE.


(a)


(i) If Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, and subject to Executive’s compliance with the
conditions set forth in SECTION 3.3, Executive shall, subject to the provisions
of this SECTION 3.2, be entitled to a severance payment consisting of (A) a cash
amount equal to 2.99 times the sum of the current calendar year’s Base Salary
and the prior year’s Annual Cash Incentive Bonus, (B) health insurance benefits
for 36 months from the termination date at no charge to Executive, and (C)
acceleration to 100% vested status for all stock, stock option and other equity
awards currently held by Executive to the extent such awards (other than stock
options and stock appreciation rights) are not subject to performance-based
vesting for purposes of qualifying as “performance-based compensation” for

 
 
Page 8

--------------------------------------------------------------------------------

 



purposes of Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“CODE”).  If no Annual Cash Incentive Bonus was paid for the year before the
year in which termination occurs, for purposes of the bonus component of the
severance payable under (A) of the preceding sentence, Executive shall be
entitled to 2.99 times the higher of: (A) the Executive’s target bonus for the
year of termination under the Annual Cash Incentive Bonus Plan, and (B) any
discretionary bonuses paid to Executive within the 12 month period preceding
termination.


(ii) If the severance payment is to be made as result of termination by the
Company without Cause or by Executive for Good Reason within 12 months after a
Change of Control, payment of the entire cash severance amount will be made in a
lump sum on Executive’s date of termination.  If the Company otherwise
terminates Executive without Cause or Executive otherwise terminates his
employment for Good Reason, Executive shall receive half of the cash severance
amount in a lump sum within 15 days after the date of termination and half the
number of months of health insurance benefit continuation.  Executive shall not
be entitled to the remainder of the cash severance payment, or the second half
of health insurance benefits continuation, unless Executive gives notice to the
Company within 30 days before the conclusion of 50% of the Non-Compete Term that
he agrees to comply with SECTION 2.3(c) and SECTION 2.4 for the remainder of the
Non-Compete Term and, in consideration therefor, desires to receive the
remainder of the severance payment and an extension of health insurance
benefits, in which event Executive shall be entitled to the additional health
insurance benefits and the remainder of the cash severance payment, payable in a
lump sum within 15 days after Executive gives written notice that he agrees to
comply with SECTION 2.3(c) and SECTION 2.4 for the conclusion of the second 50%
of the Non-Compete Term.


(iii) Executive shall not be under any duty or obligation to seek or accept
other employment following a termination of employment pursuant to which a
severance payment under this SECTION 3.2 is payable and the amounts due
Executive pursuant to this SECTION 3.2 shall not be reduced or suspended if
Executive accepts subsequent employment or earns any amounts as a self-employed
individual.


(b) If Executive’s employment is terminated because of death or Permanent
Disability, Executive, in the case of Permanent Disability, or his surviving
spouse (or to his estate if Executive’s spouse does not survive him), in the
case of Executive’s death, shall be entitled to: (i) his pro rata Base Salary
and pro rata Target Annual Cash Incentive Bonus through the date of termination
for the year in which the termination occurs, plus a lump sum amount equal to
the greater of: (1) the remainder of the Base Salary that would have been earned
by Executive under this Agreement between the time of his Death or Permanent
Disability and the expiration of the then-current term of this Agreement, or (2)
12 months of Base Salary plus his Target Annual Cash Incentive Bonus for the
year of termination; and (ii) full acceleration of vesting for all stock, stock
option and other

 
 
Page 9

--------------------------------------------------------------------------------

 



equity awards.  If Executive’s employment is terminated because of death or
Permanent Disability, Executive’s family members covered by the Company group
health plan shall be reimbursed for group health plan continuation coverage they
elect to receive under the Consolidated Omnibus Budget Reconciliation Act
(COBRA) for up to 36 months, provided a member of Executive’s family provides
timely notice to the health plan administrator of Executive’s death or Permanent
Disability.


(c) ADDITIONAL PAYMENTS.
 
(i) Anything in this Agreement to the contrary notwithstanding, if it is
determined that any payment, award, benefit or distribution (or any acceleration
of any payment, award, benefit or distribution) by the Company or any entity
which effectuates a change in control (or other change in ownership) to or for
the benefit of Executive would be subject to the excise tax imposed by Section
4999 of the Code (“EXCESS PARACHUTE PAYMENTS”), or any interest or penalties are
incurred by Executive with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “EXCISE TAX”), then the Company shall pay to Executive an additional
payment (a “GROSS-UP PAYMENT”) in an amount equal to that required to result in
Executive receiving, after application of the Excise Tax, a net amount that
would have been received hereunder had the Excise Tax not applied.


(ii) Subject to clause (i), all determinations required to be made under this
Section, including whether and when a Gross-Up Payment is required, the amount
of such Gross-Up Payment and the assumptions to be used in arriving at such
determinations, shall be made by a public accounting firm that is selected by
the Board (the “ACCOUNTING FIRM”) which shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from the Company or Executive that there has been a Excess
Parachute Payment, or such earlier time as is requested by the Company or
Executive (collectively, the “DETERMINATION”). All fees and expenses of the
Accounting Firm shall be borne solely by the Company and the Company shall enter
into any agreement requested by the Accounting Firm in connection with the
performance of the services hereunder.  The Gross-Up Payment under SECTION
3.2(c) with respect to any Excess Parachute Payments made to Executive shall be
made no later than 30 days following such Excess Parachute Payment.


(iii) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by the Company should have been made
(“UNDERPAYMENT”) or Gross-Up Payments will be made by the Company which should
not have been made (“OVERPAYMENT”), consistent with the calculations required to
be made hereunder.  If Executive thereafter is required to make payment of any
Excise Tax or additional Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) shall
be promptly paid by the Company to or for the

 
 
Page 10

--------------------------------------------------------------------------------

 



benefit of Executive.  If the amount of the Gross-Up Payment exceeds the amount
necessary to reimburse Executive for his Excise Tax, the Accounting Firm shall
determine the amount of the Overpayment that has been made and any such
Overpayment (together with interest at the rate provided in Section 1274(b)(2)
of the Code) shall be promptly paid by Executive to or for the benefit of the
Company.  Executive shall cooperate, to the extent his expenses are reimbursed
by the Company, with any reasonable requests by the Company in connection with
any contest or disputes with the Internal Revenue Service in connection with the
Excise Tax.  The Company shall in any event pay any Underpayment due to
Executive no later than 15 days after the earlier of (A) the Company’s receipt
of Executive’s notice of the amount of related taxes to be paid, or (B)
Executive’s remittance of the related taxes to the applicable taxing authority;
provided that any reimbursement required under this SECTION 3.2(c) of expenses
incurred by Executive due to a tax audit or litigation addressing the existence
or amount of a tax liability shall be paid no later than 15 days after the
earlier of (X) Executive’s presentation of a statement of any such expense, or
(Y) the taxes that are the subject of such contest are remitted to the
applicable taxing authority, or where as a result of the audit or contest no
taxes are remitted, the date on which the audit is completed or there is a final
and nonappealable settlement or other resolution of the contest.


(d) “CHANGE OF CONTROL” means the occurrence of any one or more of the following
events:


(i) The Company shall not be the surviving entity in any merger, consolidation
or other reorganization (or survives only as a subsidiary of any entity other
than a previously wholly-owned subsidiary of the Company), or in the case of a
reverse merger in which Company management and Executive do not assume control
of the surviving entity;


(ii) The Company sells or exchanges in a single transaction or in a series of
related transactions occurring in the 12-month period ending on the date of the
most recent sale or exchange, assets having a gross fair market value equal to
40% or more of the total gross fair market value (determined without regard to
any liabilities associated with such assets) of all of the Company’s assets
immediately before such transfer or transfers, to any other person or entity
(other than to (A) an entity controlled by the Company immediately after the
transfer, (B) a shareholder of the Company (immediately before the transfer) in
exchange for or with respect to its stock, (C) a person or entity that directly
or indirectly owns 40% or more of the total value or voting power of all
outstanding stock of the Company immediately after the transfer, (D) an entity,
40% or more of the total value or voting power of which is directly or
indirectly owned by the Company immediately after the transfer);


(iii) Any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, other than Oaktree

 
 
Page 11

--------------------------------------------------------------------------------

 



Capital Management, L.P. or its affiliates, acquires or gains ownership or
control (including, without limitation, power to vote) of more than 40% of the
outstanding shares of the Company’s voting stock (based upon voting power); or


(iv) As a result of or in connection with a contested election of directors, a
majority of members of the Board is replaced by directors whose election is not
endorsed by a majority of members of the Board before the date of the election.


(e)           SECTION 3.2 and this Agreement shall be administered and
interpreted to maximize the short-term deferral exception to Code Section 409A,
and Executive shall not, directly or indirectly, designate the taxable year of a
payment made under this Agreement.  The portion of any payment under this
Agreement that is paid within the short-term deferral period (within the meaning
of Code Section 409A and Treas. Reg. § 1.409A-1(b)(4)) will be treated as a
short term deferral and not aggregated with other plans or payments.  Any other
portion of the payment that does not meet the short-term deferral requirement
will, to the maximum extent possible, be deemed to satisfy the exception from
Code Section 409A under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) for involuntary
separation pay and shall not be aggregated with any other payment.  Any right to
a series of installment payments pursuant to this Agreement is to be treated as
a right to a series of separate payments.  Any amount that is paid as a
short-term deferral within the meaning of Treas. Reg. § 1.409A-1(b)(4) or within
the involuntary separation pay limit under Treas. Reg. § 1.409A-1(b)(9)(iii)(A)
will be treated as a separate payment.  Payment dates provided for in this
Agreement are deemed to incorporate “grace periods” within the meaning of Code
Section 409A and the regulations thereunder.  Notwithstanding anything herein to
the contrary, if Executive is, as of the date of termination, a “specified
employee” for purposes of Code Section 409A and Treas. Reg. § 1.409A-1(i), then
any amount payable to Executive pursuant to SECTION 3.2(a)(i)(A) or 3.2(c) that
is neither a short-term deferral within the meaning of Treas. Reg.
§ 1.409A-1(b)(4) nor within the involuntary separation pay limit under Treas.
Reg. § 1.409A-1(b)(9)(iii)(A) will not be paid before the date that is six
months after the date of termination, or if earlier, the date of Executive’s
death.  Any payments to which Executive would otherwise be entitled during such
non-payment period will be accumulated and paid or otherwise provided to
Executive on the first day of the seventh month following such date of
termination, or if earlier, within 30 days of Executive’s death to his surviving
spouse (or to his estate if Executive’s spouse does not survive him).


(f) If Executive terminates his employment without Good Reason or is terminated
for Cause, he shall not be entitled to the severance payments provided for in
this Agreement.


Section 3.3 CONDITIONS FOR SEVERANCE.


(a) The severance payment payable to Executive pursuant to SECTION 3.2 shall be
in consideration of Executive’s continuing obligations hereunder after such
termination, including Executive’s obligations under ARTICLE 2.

 
 
Page 12

--------------------------------------------------------------------------------

 



(b) As a condition to the receipt of any severance payment, Executive agrees to
execute and deliver a mutually acceptable severance and release agreement,
including a waiver of all claims except for any claims relating to benefits due
under the plans described in SECTION 1.3(b) and any future amount which may be
payable as a deferred bonus.  The severance and release agreement shall be in a
form reasonably acceptable to the Board and shall be delivered to the Executive
at the time of termination; provided that such release shall not provide for a
release of Executive’s right to indemnification under the Company’s
organizational documents, indemnification agreement, if any, or directors and
officers insurance against third party claims.


(c) As a condition to the receipt of any severance payment, Executive agrees
that any and all claims and any and all causes of action of any kind or
character, including all claims and causes of action arising out of Executive’s
employment with the Company, the termination of such employment, any claims or
demands against the Company based upon Executive’s employment for any monies
other than those specified in SECTION 3.2, and the actions by the officers,
directors, executives and agents of Company shall be resolved through a dispute
resolution process as provided in SECTION 4.11; PROVIDED, HOWEVER, that any
determination as to whether and as of what date Executive has suffered a
Permanent Disability are delegated to the Board and any objection by Executive
with any such determination shall be limited to whether the Board reached such
decision in good faith.


(d) Except as expressly provided herein, Executive shall not be entitled to any
other severance payment.  The severance payments provided for herein are
Executive’s sole remedy for termination of his employment at the Company.


Section 3.4 TRANSITION PERIOD.  Upon termination of this Agreement, and for 90
consecutive calendar days thereafter (the “TRANSITION PERIOD”), Executive agrees
to make himself available to assist the Company with transition projects
assigned to him by the Board.  Executive will be paid at a reasonable, agreed
upon hourly rate for any work performed for the Company during the Transition
Period.


Section 3.5 CONTINUING OBLIGATIONS OF EXECUTIVE.  Termination of the employment
relationship does not terminate those obligations of Executive imposed by
ARTICLE 2 and SECTIONS 3.4 through 3.5, which are continuing obligations.
ARTICLE 4


MISCELLANEOUS


Section 4.1 NOTICES.  All notices and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, mailed by certified mail (return receipt
requested) or sent by overnight delivery service, or electronic mail, or
facsimile transmission (with electronic confirmation of successful transmission)
to the parties at the following

 
 
Page 13

--------------------------------------------------------------------------------

 



addresses or at such other addresses as shall be specified by the parties by
like notice, in order of preference of the recipient:


To the Company:
 
Crimson Exploration Inc.
717 Texas Avenue
Suite 2900
Houston, Texas 77002
Attention:  E. Joseph Grady
Facsimile: (713) 236-4424
Telephone: (713) 236-7400


To Executive:
 
Allan D. Keel
c/o Crimson Exploration Inc.
717 Texas Avenue
Suite 2900
Houston, Texas 77002
Facsimile: (713) 236-4424
Telephone: (713) 236-7400


Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, in the case overnight delivery service,
on the date of actual delivery and, in the case of facsimile transmission, telex
or personal delivery, on the date of actual transmission or, as the case may be,
personal delivery.  Any such notice or communication shall be delivered by hand
or by courier or sent certified or registered mail, return receipt requested,
postage prepaid, addressed as above (or to such other address as such party may
designate in a notice duly delivered as described above), and the third business
day after the actual date of mailing (or, if earlier, the actual date of
receipt) shall constitute the time at which notice was given.


Section 4.2 SEVERABILITY AND REFORMATION.  If any one or more of the terms,
provisions, covenants or restrictions of this Agreement shall be determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions shall remain in
full force and effect, and the invalid, void or unenforceable provisions shall
be deemed severable.  Moreover, if any one or more of the provisions contained
in this Agreement shall for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it shall be reformed by
limiting and reducing it to the minimum extent necessary, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear.


Section 4.3 ASSIGNMENT.  This Agreement shall be binding upon and inure to the
benefit of the heirs and legal representatives of Executive and the permitted
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except

 
 
Page 14

--------------------------------------------------------------------------------

 



by will or by operation of the laws of intestate succession) or by the Company,
except that the Company may assign this Agreement to any successor (whether by
merger, purchase or otherwise), if such successor expressly agrees to assume the
obligations of the Company hereunder.


Section 4.4 AMENDMENT.  This Agreement may be amended only by writing signed by
Executive and by a duly authorized representative of the Company (other than
Executive).


Section 4.5 ASSISTANCE IN LITIGATION.  Executive shall reasonably cooperate with
the Company in the defense or prosecution of any claims or actions now in
existence or that may be brought in the future against or on behalf of the
Company that relate to events or occurrences that transpired while Executive was
employed by the Company.  Executive’s cooperation in connection with such claims
or actions shall include being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times.  Executive also shall cooperate fully with the Company in
connection with any investigation or review by any federal, state or local
regulatory authority as any such investigation or review relates, to events or
occurrences that transpired while Executive was employed by the Company.  The
Company will pay Executive an agreed upon reasonably hourly rate for Executive’s
cooperation pursuant to this Section.


Section 4.6 BENEFICIARIES; REFERENCES.  Executive shall be entitled to select
(and change, to the extent permitted under any applicable law) a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death, and may change such election, in either case by giving the
Company written notice thereof.  In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.  Any reference to the masculine gender in this Agreement
shall include, where appropriate, the feminine.


Section 4.7 USE OF NAME; LIKENESS AND BIOGRAPHY.  The Company may use, publish
and broadcast, and to authorize others to do so, the name, approved likeness and
approved biographical material of Executive to advertise, publicize and promote
the business of the Company and its affiliates, but not for the purposes of
direct endorsement without Executive’s consent.  This right shall terminate upon
the termination of this Agreement.  An “approved likeness” and “approved
biographical material” shall be, respectively, any photograph or other depiction
of Executive, or any biographical information or life story concerning the
professional career of Executive.


Section 4.8 GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND
GOVERNED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO
RULES RELATING TO CONFLICTS OF LAW.

 
 
Page 15

--------------------------------------------------------------------------------

 



Section 4.9 ENTIRE AGREEMENT.  This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and
supersedes in all respects any prior or other agreement or understanding,
written or oral, between the Company or any affiliate of the Company and
Executive with respect to such subject matter, including the Employment
Agreement.


Section 4.10 COUNTERPARTS; NO ELECTRONIC SIGNATURES.  This Agreement may be
executed in two or more counterparts, each of which will be deemed an
original.  For purposes of determining whether a party has signed this Agreement
or any document contemplated hereby or any amendment or waiver hereof, only a
handwritten signature on a paper document or a facsimile transmission of a
handwritten original signature will constitute a signature, notwithstanding any
law relating to or enabling the creation, execution or delivery of any contract
or signature by electronic means.


Section 4.11 ARBITRATION.  Other than as provided in ARTICLE 2 or ARTICLE 3, the
parties agree that any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be resolved by arbitration administered
by the American Arbitration Association (“AAA”) under its Commercial Arbitration
Rules.  All disputes shall be resolved by one arbitrator within 120 days of the
date arbitration is initiated.  The arbitrator will have the authority to award
the same remedies, damages and costs that a court could award, and will have the
additional authority to award those remedies set forth in ARTICLE 2.  The
arbitrator shall issue a reasoned award explaining the decision, the reasons for
the decision and any damages awarded, including those set forth in ARTICLE 2.7,
where the arbitrator finds either party violated ARTICLE 2 or ARTICLE 3.  The
arbitrator’s decision will be final and binding.  The judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitration proceedings, any record of the same, and the award
shall be considered Confidential Information under this Agreement.  This
provision can be enforced under the Federal Arbitration Act.


Section 4.12 NON-WAIVER.  The failure by either party to insist upon the
performance of any one or more terms, covenants or conditions of this Agreement
shall not be construed as a waiver or relinquishment of any right granted
hereunder or of any future performance of any such term, covenant or condition,
and the obligation of either party with respect hereto shall continue in full
force and effect, unless such waiver shall be in writing signed by the Company
(other than Executive) and Executive.


Section 4.13 ANNOUNCEMENT.  The Company may make public announcements concerning
the execution of this Agreement and the terms contained herein, at the Company’s
discretion.


Section 4.14 CONSTRUCTION.  The headings and captions of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement.  The language in all parts of this Agreement
shall be in all cases construed in accordance to its fair meaning and not
strictly for or against the

 
 
Page 16

--------------------------------------------------------------------------------

 



Company or Executive.  The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.”


Section 4.15 RIGHT TO INSURE.  The Company shall have the right to secure, in
its own name or otherwise, and at its own expense, life, health, accident or
other insurance covering Executive, and Executive shall have no right, title or
interest in and to such insurance.  Executive shall assist the Company in
procuring such insurance by submitting to examinations and by signing such
applications and other instruments as may be required by the insurance carriers
to which application is made for any such insurance.


Section 4.16 NO INCONSISTENT OBLIGATIONS.  Executive represents and warrants
that to his knowledge he has no obligations, legal, in contract or otherwise,
inconsistent with the terms of this Agreement or with his undertaking employment
with the Company to perform the duties described herein.  Executive will not
disclose to the Company, or use or induce the Company to use, any confidential,
proprietary or trade secret information of others.  Executive represents and
warrants that to his knowledge he has returned all property and confidential
information belonging to all prior employers, if he is obligated to do so.


Section 4.17 VOLUNTARY AGREEMENT.  Each party to this Agreement has read and
fully understands the terms and provisions hereof, has reviewed this Agreement
with legal counsel, has executed this Agreement based upon such party’s own
judgment and advice of counsel, and knowingly, voluntarily, and without duress,
agrees to all of the terms set forth in this Agreement.  The parties have
participated jointly in the negotiation and drafting of this Agreement.  If an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party because of authorship of any
provision of this Agreement.  Except as expressly set forth in this Agreement,
neither the parties nor their affiliates, advisors and/or their attorneys have
made any representation or warranty, express or implied, at law or in equity
with respect of the subject matter contained herein.  Without limiting the
generality of the previous sentence, the Company, its affiliates, advisors
and/or attorneys have made no representation or warranty to Executive concerning
the state or federal tax consequences to Executive regarding the transactions
contemplated by this Agreement.


Section 4.18 LEGAL FEES AND EXPENSES.  The Company agrees to pay as incurred, to
the full extent permitted by law, all legal fees and expenses which Executive
may reasonably incur as a result of any contest by the Company, the Executive or
others of the validity or enforceability of, or liability or entitlement under,
any provision of this Agreement or any guarantee of performance thereof (whether
such contest is between the Company and Executive or between either of them and
any third party, and including as a result of any contest by the Executive about
the amount of any payment pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code. The Company’s obligations under this SECTION
4.18 shall apply without regard to the outcome of any such contest.

 
 
Page 17

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above:



 
CRIMSON EXPLORATION INC.
   
Name:
Title:
E. Joseph Grady
Senior Vice President and Chief Financial Officer








     
Allan D. Keel
Executive



 
 
Page 18


